Title: From Alexander Hamilton to James McHenry, 31 July 1799
From: Hamilton, Alexander
To: McHenry, James


N Y July 31 1799

You will see my Dear friend in the case of Capt. Frey the evil tendency of correspondence by the head of the War Department with inferior officers, when there is a superior. For a thousand good reasons it cannot be too carefully avoided. Perhaps a sudden emergency where the superior officer is in a situation that recourse to him might defeat the object is the only exception.
Yrs. truly
A H
